              Case 1:18-cv-12196-MKV-GWG Document 71 Filed 04/24/20 Page 1 of 3




JAMES E. JOHNSON                                  THE CITY OF NEW YORK                     STEPHANIE M. VILELLA ALONSO
Corporation Counsel                                 LAW DEPARTMENT                               Assistant Corporation Counsel
                                                                                                        Phone: (212) 356-2318
                                                  100 CHURCH STREET                                        Fax: (212) 356-3559
                                                  NEW YORK, NY 10007                                      svilella@law.nyc.gov


                                                                                        April 24, 2020

       VIA ECF
       Honorable Gabriel W. Gorenstein
       United States Magistrate Judge
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

               Re:      Efrem Jones v. Captain Guerra, et al., 18-CV-12196 (MKV) (GWG)

       Your Honor:

                      I am an Assistant Corporation Counsel in the Office of James E. Johnson,
       Corporation Counsel of the City of New York, representing defendants City of New York,
       Commissioner Brann, Warden Smalls, Captain Guerra, and Officer Ali in the above-referenced
       matter. Defendants write respectfully to request a ninety-day extension of fact discovery in light
       of the recent developments surrounding the COVID-19 pandemic.1 Plaintiff consents to this
       request. This is the second request for a discovery extension in this matter.2

                       As the Court is aware, the country is currently grappling with the COVID-19, or
       coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo declared that New York is
       in a state of emergency because of the rapidly developing pandemic situation. On March 13, 2020,
       Mayor Bill de Blasio followed suit, and declared New York City to be in a state of emergency as
       well. That same day, the United States District Court for the Southern District of New York
       (“Southern District”) issued Standing Order 20 MISC 138, which encouraged individual judges to
       conduct court proceedings by phone and video conferencing where practicable. Also on March
       13, 2020, the Southern District issued Standing Order 20 MISC 015, which suspended and tolled
       service of process requirements and deadlines. On March 16, 2020, the Southern District further
       issued a Revised Standing Order that further limited access to courthouses.

       1
         As this Office previously informed the Court, this Office will not be undertaking representation of Officer Davis.
       (See ECF No. 66) Accordingly, this request is not made on his behalf. Notwithstanding, defendants respectfully
       request that the Court sua sponte grant this extension as to Officer Davis as well.
       2
         The parties previously submitted a Proposed Discovery Stipulation and Proposed Order, which the Court endorsed
       on March 26, 2020. (See ECF No. 67)
       Case 1:18-cv-12196-MKV-GWG Document 71 Filed 04/24/20 Page 2 of 3




                Thereafter, on March 20, 2020, Governor Andrew Cuomo issued an executive order
mandating that all non-essential businesses in New York State close, and that New York residents
stay inside their homes unless participating in an essential activity. Also on March 20, 2020, the
Southern District issued a memorandum to the Bar that set forth additional emergency protocols,
including limitations on courtroom use and operations for both criminal and civil matters. To
comply with Governor Cuomo’s latest executive order, and in light of pronouncements from other
governmental and judicial officials, expert recommendations, and the further spread of COVID-
19, the New York City Law Department is requiring that the vast majority of its employees work
from home.

                Turning to the present case, the parties are currently engaging in written discovery.
Our Office is still waiting for additional documentation from our client, and defendants anticipate
requesting additional medical releases from plaintiff. On March 3, 2020, plaintiff filed his First
Amended Complaint and added the City of New York and Correction Officer Davis as defendants
in this matter. (See ECF No. 55) On March 13, 2020, the named defendants represented by this
Office filed their Answer to the Amended Complaint. (See ECF No. 64) The current medical
emergency, however, caused a delay in regards to service of process of the Amended Complaint.
According to the civil docket report, Correction Officer Davis was served on April 20, 2020.3 (See
ECF No. 68)

                Given the current medical emergency, the parties believe that a 90-day extension is
warranted at this time. Working from home creates accessibility problems in regards to documents
and files. Although some documents can be easily accessed remotely by electronic means, many
documents cannot be so accessed, because of variables such as format or size. This inaccessibility
prevents defendants from having all the information necessary to, inter alia, fully assess cases, and
otherwise conduct regular business. Defendants must regularly communicate and coordinate with
DOC, and DOC is facing these same communication and access challenges as it pursues
compliance with Governor Cuomo’s executive order and seeks to protect the health and safety of
the individuals in their organization. Therefore, defendants’ ability to obtain documents from their
clients, who are focused on the safety of inmates and staff in their custody, is incredibly limited.




3
 Of course, the parties have yet to engage in written discovery with Officer Davis. His Answer to the First Amended
Complaint is currently due by May 8, 2020. (See ECF No. 66)
      Case 1:18-cv-12196-MKV-GWG Document 71 Filed 04/24/20 Page 3 of 3




       In light of the parties’ request for a fact discovery extension, the parties propose that that
the Court adopt the following schedule:

                             Current Discovery and Proposed Deadline
                             Motion Practice Deadlines
                             (See ECF No. 67)
 Fact Discovery Deadline     July 1, 2020                 October 1, 2020
 Defendants’    Motion   for August 13, 2020              November 13, 2020
 Summary Judgment
 Deadline     for     Monell Within five months after the Within five months after the
 Discovery                   resolution of defendants’ resolution of defendants’
                             motion       for  summary motion         for   summary
                             judgment.                    judgment.



                For the reasons set forth above, this Office respectfully requests that the Court grant
a 90-day discovery extension in light of the developing situation surrounding COVID-19. This
will give the parties time and opportunity needed to adjust to these new circumstances.

               Thank you for your consideration herein.

                                                       Respectfully submitted,




                                                       Stephanie Michelle Vilella Alonso
                                                       Assistant Corporation Counsel

cc:    BY ECF
       Joseph Christopher Akalski
       Baker Botts L.L.P.
       Attorney for Plaintiff
